DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 July 2021 has been entered.
Claim Objections
Claim 14 is objected to because of the following informalities:  Regarding Claim 14, the word “containing” should .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 9-11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka JP 04-187335 in view of Kuroda USPN 6,372,056. Yamaoka teaches high carbon spring steel wire that is coated with Cu and directly with Ni (Abstract). Yamaoka does not teach steel composition or pearlite structure. Kuroda teaches that effective spring wire (col. 1, lines 5-67) is high carbon steel wire having claimed composition (Table 1) and claimed tensile strength (Table 2, ca. 1100-1200 MPa) with pearlite structure (Table 2). It would have been obvious to one of ordinary skill in the art at the time of filing to use this wire in Yamaoka since it is high carbon steel wire for spring which Yamaoka teaches is the type of wire that benefits from Yamaoka’s treatments. The outer layer is nickel plating layer, which is much harder than copper. See Hardness Table (page 2) . 
Regarding Claim 5, Yamaoka teaches range of thickness including 100 microns Cu and 9 to 55 micron Ni (Example at page 2). It would have been obvious to one of ordinary skill in the art at the time of filing to vary each layer throughout suggested range for respective layer. In doing so, it would be expected that claimed ratio would be obtained. For example, Ni layer being 20 microns and Cu layer being 100 microns for a ratio of 0.2 would be among the rendered obvious configurations. 
Regarding Claim 9, Yamaoka teaches claimed conductivity and teaches that it is determined by fraction of Cu layer in cross-section (page 2; Table 1).
Regarding Claims 10 and 11, it would be expected that an interfacial region would form during plating and drawing that would comprise Ni/Cu. The Specification appears to require 
Regarding Claim 14, Kuroda teaches that effective Si amount may be in claimed range (col. 4, line 60), rendering steel compositions with claimed Si amount obvious.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka JP 04-187335 in view of Kuroda USPN 6,372,056 in view of Nippon Mining JP 61-151914. Yamaoka in view of Kuroda is relied upon as set forth above in the section 103 rejection. Yamaoka in view of Kuroda does not teach providing further Sn layer, but teaches that electrical conductivity is important and spring is to be used in electrical contact applications, including battery spring. Nippon Mining teaches providing Sn coating layer on nickel layer in order to provide for spring contact material. See Nippon Mining (Detailed Description). It would have been obvious to one of ordinary skill in .
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka JP 04-187335 in view of Kuroda USPN 6,372,056 in view of Zhao USPA 2007/0232154. Yamaoka in view of Kuroda is relied upon as set forth above in the section 103 rejection. Yamaoka in view of Kuroda teaches using wire for battery spring (push spring cells) [Detailed Description], but does not teach canted form. Zhao teaches battery spring that is canted spring. See Zhao (Figures 1 and 2(a) [5]; and paragraphs 50-54). It would have been obvious to one of ordinary skill in the art at the time of filing to prepare the wire of Yamaoka in view of Kuroda which Yamaoka teaches as being useful as a battery spring in the form of a canted spring in order to serve as battery spring in the application of Zhao.
Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Yamaoka in view of Ibaraki, the section 103 rejection over Yamaoka in view of Ibaraki in view of Nippon Mining, and the section 103 rejection over Yamaoka in view of Ibaraki in view of Zhao of the Office Action mailed on 22 April 2021. Rejection is withdrawn.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539.  The examiner can normally be reached on Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
27 July 2021